FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


HAVASUPAI TRIBE,                    No. 15-15754
           Plaintiff-Appellant,
                                        D.C. No.
             and                  3:13-cv-08045-DGC

GRAND CANYON TRUST;
CENTER FOR BIOLOGICAL
DIVERSITY; SIERRA CLUB,
                    Plaintiffs,

              v.

HEATHER PROVENCIO, Forest
Supervisor, Kaibab National
Forest; UNITED STATES FOREST
SERVICE, an agency in the U.S.
Department of Agriculture,
          Defendants-Appellees,

ENERGY FUELS RESOURCES
(USA), INC.; EFR ARIZONA
STRIP LLC,
        Intervenor-Defendants-
                    Appellees.
2           HAVASUPAI TRIBE V. PROVENCIO

GRAND CANYON TRUST;                    No. 15-15857
CENTER FOR BIOLOGICAL
DIVERSITY; SIERRA CLUB,                   D.C. No.
          Plaintiffs-Appellants,    3:13-cv-08045-DGC

              and
                                        OPINION
HAVASUPAI TRIBE,
                       Plaintiff,

               v.

HEATHER PROVENCIO, Forest
Supervisor, Kaibab National
Forest; UNITED STATES FOREST
SERVICE, an agency in the U.S.
Department of Agriculture,
          Defendants-Appellees,

ENERGY FUELS RESOURCES
(USA), INC.; EFR ARIZONA
STRIP LLC,
        Intervenor-Defendants-
                    Appellees.


      Appeal from the United States District Court
               for the District of Arizona
      David G. Campbell, District Judge, Presiding

       Argued and Submitted December 15, 2016
               San Francisco, California
                HAVASUPAI TRIBE V. PROVENCIO                             3

                     Filed December 12, 2017

  Before: Marsha S. Berzon and Mary H. Murguia, Circuit
        Judges, and Frederic Block, District Judge.*

                      Opinion by Judge Block


                            SUMMARY**


                           Mining Claims

    The panel affirmed the district court’s decision rejecting
challenges by the Havasupai Tribe and three environmental
groups to the determination of the United States Forest
Service that Energy Resources (USA), Inc., and EFR Arizona
Strip LLC, had a valid existing right to operate a uranium
mine on land within a withdrawal area of public lands around
Grand Canyon National Park that the Secretary of the Interior
withdrew from new mining claims.

    In 1988, the Forest Service approved a plan to build and
operate the Canyon Mine, a uranium mine in the area around
Red Butte. Red Butte, a site of religious and cultural
significance to the Tribe, is within the Kaibab National Forest
and the withdrawal area. On April 18, 2012, the Forest
Service issued a “Mineral Report” and concluded that Energy


    *
     The Honorable Frederic Block, United States District Judge for the
Eastern District of New York, sitting by designation.
    **
       This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
4             HAVASUPAI TRIBE V. PROVENCIO

Fuel had valid existing rights that were established prior to
the Secretary’s withdrawal decision.

   As a threshold issue, the panel held that the Mineral
Report was a final agency action.

    The panel held that the Mineral Report was a “major
federal action” under the National Environmental Policy Act
(“NEPA”). The panel held that the district court correctly
held that Center for Biological Diversity v. Salazar, 706 F.3d
1085 (9th Cir. 2013), not Pit River Tribe v. U.S. Forest
Service, 469 F.3d 768 (9th Cir. 2006), governed this case.
The panel further held that the original approval of the mining
plan of operations was a major federal action, that action was
complete when the plan was approved, and resumed
operation of Canyon Mine did not require any additional
government action. The panel concluded that the
environmental impact statement prepared in 1988 satisfied
NEPA.

    The National Historic Preservation Act of 1966 requires
consultation pursuant to section 106 prior to any
“undertaking.” The panel held that the Mineral Report
approved an “undertaking” under the Act. The panel agreed
with the district court that the Mineral Report did not permit,
license, or approve resumed operations at Canyon Mine, it
simply acknowledged the continued vitality of the original
approval of the plan of operations. The panel concluded that
the original approval was the only “undertaking” requiring
consultation under the Act.

   Finally, the panel held that the appellant environmental
groups did not have prudential standing to challenge the
            HAVASUPAI TRIBE V. PROVENCIO                5

Mineral Report under either the Federal Land Policy and
Management Act of 1976 or the General Mining Act of 1872.


                       COUNSEL

Richard W. Hughes (argued) and Reed C. Bienvenu,
Rothstein Donatelli Hughes Dahlstrom Schoenburg &
Bienvenu LLP, Santa Fe, New Mexico, for Plaintiff-
Appellant Havasupai Tribe.

Neil Levine (argued) and Aaron Paul, Grand Canyon Trust,
Denver, Colorado; Marc Fink, Center for Biological
Diversity, Duluth, Minnesota; Roger Flynn, Western Mining
Action Project, Lyons, Colorado; for Plaintiffs-Appellants
Grand Canyon Trust, Center for Biological Diversity, and
Sierra Club.

Thekla Hansen-Young (argued), Jared S. Pettinato, Michael
T. Gray, and Andrew C. Mergen, Attorneys; John C. Cruden,
Assistant Attorney General; Environment & Natural
Resources Division, United States Department of Justice,
Washington, D.C.; Nicholas L. Pino and Pamela P.
Henderson, Office of General Counsel, United States
Department of Agriculture; for Defendants-Appellees.

David J. DePippo (argued), Hunton & Williams LLP,
Richmond, Virginia; Michael K. Kennedy and Bradley J.
Glass, Gallagher & Kennedy P.A., Phoenix, Arizona; for
Intervenor-Defendants-Appellees.
6            HAVASUPAI TRIBE V. PROVENCIO

                         OPINION

BLOCK, District Judge:

    In National Mining Association v. Zinke, ____ F.3d _____
(9th Cir. 2017), decided today, we upheld the decision of the
Secretary of the Interior to withdraw, for twenty years, more
than one million acres of public lands around Grand Canyon
National Park from new mining claims. That withdrawal did
not extinguish “valid existing rights.” In these consolidated
appeals, we consider challenges by the Havasupai Tribe (“the
Tribe”) and three environmental groups—Grand Canyon
Trust, Center for Biological Diversity and Sierra Club
(collectively, “the Trust”)—to the determination of the
United States Forest Service (the “Forest Service”) that
Energy Fuels Resources (USA), Inc., and EFR Arizona Strip
LLC (collectively, “Energy Fuels”) had a valid existing right
to operate a uranium mine on land within the withdrawal
area. As elaborated below, we affirm the district court’s
thorough and well-reasoned order rejecting those challenges.

                              I

   Much of what we said in National Mining Association
concerning the history of uranium mining in the area and the
Secretary’s withdrawal decision is also relevant here. To that
we add some additional background regarding the particular
mine at issue in this case.

    Grand Canyon National Park is bordered to the north and
south by the Kaibab National Forest. The southern portion of
the forest—which is included in the withdrawal area—
contains Red Butte, a site of religious and cultural
significance to the Tribe.
              HAVASUPAI TRIBE V. PROVENCIO                     7

    In 1988, the Forest Service approved a plan to build and
operate what became known as Canyon Mine, a 17.4-acre
uranium mine in the area around Red Butte. During the
approval process, the Forest Service prepared an
Environmental Impact Statement (“EIS”) pursuant to the
National Environmental Policy Act of 1969 (“NEPA”).
NEPA requires an EIS for any “major Federal action[]
significantly affecting the quality of the human environment.”
42 U.S.C. § 4332(2)(C).

    At that time, the Forest Service also addressed the mine’s
impact under the National Historic Preservation Act of 1966
(“NHPA”). Section 106 of the NHPA requires federal
agencies, prior to issuing a license for any “undertaking,” to
“take into account the effect of the undertaking on any
[historic property].” Pub. L. No. 89-665, § 106 (codified, as
amended, at 54 U.S.C. § 306108). Historic property is
defined as “any prehistoric or historic district, site, building,
structure, or object included on, or eligible for inclusion on,
the National Register.” 54 U.S.C. § 300308. Based on its
review, the Forest Service required mitigation measures to
minimize the impact on possible relics buried on the site of
the mine. The review did not include nearby Red Butte
because that site was not eligible for inclusion on the National
Register until 1992. See National Historical Preservation Act
Amendments of 1992, Pub. L. No. 102-575, tit. XL, § 4006
(making “[p]roperties of traditional religious and cultural
importance to an Indian tribe” eligible for inclusion on the
National Register). The EIS, however, did address the tribal
religious significance of Red Butte.

    The Tribe sought judicial review, but both the district
court and this Court rejected the challenge. See Havasupai
Tribe v. United States, 752 F. Supp. 1471 (D. Ariz. 1990),
8             HAVASUPAI TRIBE V. PROVENCIO

aff’d sub nom. Havasupai Tribe v. Robertson, 943 F.2d 32
(9th Cir. 1991), cert. denied, 503 U.S. 959 (1992). The mine
operator built surface facilities and sank the first fifty feet of
a 1,400-foot shaft, but placed the mine on “standby” status in
1992 due to the unfavorable conditions in the uranium
market that we described in National Mining Association.

     As noted, the Secretary’s withdrawal decision was
“subject to valid existing rights.” 77 Fed. Reg. 2563 (Jan. 18,
2012). A few months before the decision became final,
Energy Fuels—which had become Canyon Mine’s owner—
notified the Forest Service that it intended to return the mine
to active operations. At the Service’s request, Energy Fuels
agreed not to resume sinking the mineshaft pending review of
its claim of existing rights.

    On April 18, 2012, the Forest Service issued a “Mineral
Report.” It found that Energy Fuels’ predecessors-in-interest
had “located” mining claims at the site in 1978 and
“discovered” uranium ore there between 1978 and 1982. It
further found that there were 84,207 tons of uranium ore on
the site, and that “under present economic conditions, the
uranium deposit on the claims could be mined, removed,
transported, milled and marketed at a profit.” Based on those
findings, the Forest Service concluded that Energy Fuel had
“valid existing rights that were established prior to the
mineral withdrawal.”

    The Forest Service also reviewed its 1988 decision,
including its EIS and the mine’s approved plan of operations
(“PoO”), “for any changes in laws, policies or regulations that
might require additional federal actions to be taken before
operations resume.” In a “Mine Review” dated June 25,
2012, it concluded that the existing PoO was “still in effect
             HAVASUPAI TRIBE V. PROVENCIO                  9

and no amendment or modification to the PoO is required
before Canyon Mine resumes operations under the approved
PoO.” It further concluded that “[n]o new federal action
subject to further NEPA analysis is required for resumption
of operations of the Canyon Mine.”

    With respect to historic preservation, the Mine Review
concluded that “there will be no new federal undertakings
subject to NHPA Section 106 compliance.” It noted,
however, that Red Butte had become eligible for inclusion on
the National Register, and opined that the site “could be
considered a newly ‘discovered’ historic property.” Applying
the regulation applicable to such discoveries, 36 C.F.R.
§ 800.13(b)(3), the Forest Service immediately contacted the
Tribe to “enter into government-to-government consultation”
to “develop ‘actions’ to resolve or minimize the adverse
effects” on Red Butte. In response, the Tribe insisted on a
revised PoO, a supplemental EIS and a full consultation under
section 106 of the NHPA. The Forest Service and the Tribe
continued to correspond, but never settled on a specific plan
of action. The Mine Review alludes to the likely reason:
“Tribes have commented that most anticipated impacts,
including the most serious impacts, cannot be mitigated if
uranium mining is conducted at the Canyon Mine site.”

    Consultation with the Tribe ended in March 2013, when
the Tribe and the Trust jointly filed suit against the Forest
Service in the district court. Energy Fuels intervened as a
defendant.

  As amended, the complaint asserted four claims under the
Administrative Procedure Act (“APA”):
10            HAVASUPAI TRIBE V. PROVENCIO

1. the Forest Service’s determination that Energy Fuels had
   valid existing rights to operate the Canyon Mine
   notwithstanding the January 2012 withdrawal was a
   “major federal action significantly affecting the
   environment,” and, therefore, the service violated the
   NEPA by not preparing an EIS in connection with its
   determination;

2. the Forest Service’s determination was an “undertaking,”
   and, therefore, the service violated the NHPA by not
   conducting a full consultation under section 106 in
   connection with its determination;

3. alternatively, the Forest Service violated the NHPA by
   not properly updating its original section 106 analysis to
   account for the impact on Red Butte; and

4. the Forest Service violated several federal laws by failing
   to take various costs into account in its determination that
   Canyon Mine could be operated at a profit.

As relief, the plaintiffs sought a declaration that the Forest
Service was acting in violation of the NEPA, the NHPA and
other laws; an order setting aside any “approvals or
authorizations” for operations at Canyon Mine; and an
injunction prohibiting “any further uranium exploration or
mining-related activities at the Canyon Mine unless and until
the Forest Service fully complies with all applicable laws.”

     The parties cross-moved for summary judgment. In an
order dated April 7, 2015, the district court held (1) that the
plaintiffs had Article III standing, (2) that the plaintiffs lacked
prudential standing with respect to their fourth claim, and
(3) that the Mineral Report—which the district court referred
                HAVASUPAI TRIBE V. PROVENCIO                           11

to as the “VER [Valid Existing Rights] Determination”—was
a final agency action subject to review under the APA. See
Grand Canyon Tr. v. Williams, 98 F. Supp. 3d 1044, 1055–61
(D. Ariz. 2015). Turning to the merits, the district court held
(1) that the Mineral Report was not a “major federal action”
requiring an EIS under the NEPA; (2) that the report was not
an “undertaking” requiring a full section 106 consultation
under the NHPA; (3) that the Forest Service’s decision to
consider the effect on Red Butte under 36 C.F.R.
§ 800.13(b)(3) was reasonable; and (4) that the Forest Service
had complied with that regulation. See id. at 1062–73.1

    Both the Tribe and the Trust timely appealed.

                                    II

    The Forest Service argues that we lack jurisdiction
because its determination that Energy Fuels has valid existing
rights was not a final agency action. See Ukiah Valley Med.
Ctr. v. FTC., 911 F.2d 261, 266 (9th Cir. 1990) (“‘[F]inal
agency action’ is a jurisdictional requirement imposed by
[5 U.S.C. § 704].”).2 We review this threshold issue de novo.



    1
      The district court also rejected the defendants’ argument that two of
the plaintiffs’ claims were barred by collateral estoppel. See Grand
Canyon Tr., 98 F. Supp. 3d at 1061–62. That ruling has not been
challenged on appeal.
    2
      The Supreme Court recently reminded courts that “[o]nly Congress
may determine a lower federal court’s subject-matter jurisdiction.” Hamer
v. Neighborhood Hous. Servs. of Chi., No. 16-658, at 1 (U.S. Nov. 8,
2017) (quoting Kontrick v. Ryan, 540 U.S. 443, 456 (2004)). Since the
final agency action requirement is statutory, Hamer does not call into
question its status as a jurisdictional limitation.
12               HAVASUPAI TRIBE V. PROVENCIO

See Minard Run Oil Co. v. U.S. Forest Serv., 670 F.3d 236,
247 (3d Cir. 2011).3

    “‘[A]gency action’ includes the whole or a part of an
agency rule, order, license, sanction, relief or the equivalent
or denial thereof, or failure to act[.]” 5 U.S.C. § 551(13).
“[R]elief,” in turn, includes the “recognition of a claim, right,
immunity, privilege, exemption, or exception.”                Id.
§ 551(11)(B).

    The Forest Service claims that it has no authority to
recognize mining rights, and that the Mineral Report
represents only the agency’s “opinion” as to their validity.
But whether or not the Mineral Report was legally required,
it was prepared. Its conclusion that Energy Fuels had valid
existing rights at the time of the withdrawal falls within the
plain meaning of “recognition of a claim.”

   We further conclude that the Mineral Report was final.
“As a general matter, two conditions must be satisfied for


     3
       In the district court, the Forest Service further argued that the
plaintiffs lacked Article III standing. It has not pursued that argument on
appeal, but we are satisfied that the plaintiffs have suffered injuries in fact
that are fairly traceable to the Service’s actions and that could be redressed
by a favorable judicial determination. See Lujan v. Defs. of Wildlife,
504 U.S. 555, 560–61 (1992). Continued uranium mining at Canyon Mine
causes concrete injury to the Tribe’s religious and cultural interests and
the Trust’s aesthetic and recreational interests. While the parties dispute
whether continued mining required the Forest Service’s approval, we must
assume that it did in assessing standing. See Equity Lifestyle Props., Inc.
v. Cty. of San Luis Obispo, 548 F.3d 1184, 1189 n.10 (9th Cir. 2008)
(“The jurisdictional question of standing precedes, and does not require,
analysis of the merits.”). If the Tribe and Trust are correct that continued
mining required approval, then their injuries are fairly traceable to that
approval and could be redressed by setting it aside.
              HAVASUPAI TRIBE V. PROVENCIO                   13

agency action to be ‘final[.]’” Bennett v. Spear, 520 U.S. 154,
177 (1997). “First, the action must mark the consummation
of the agency’s decisionmaking process—it must not be of a
merely tentative or interlocutory nature.” Id. at 177–78
(citation and internal quotation marks omitted). It is true that
the final decision to contest a claim of existing rights rests
with the Department of the Interior’s Bureau of Land
Management (“BLM”). See Best v. Humboldt Placer Mining
Co., 371 U.S. 334, 336 (1963). If, however, the Forest
Service finds a claim is valid, nothing else happens. The
district court sensibly described that outcome as “the Forest
Service’s ‘last word’ on the validity of the Canyon Mine
mineral rights,” Grand Canyon Tr. v. Williams, 38 F. Supp.
3d 1073, 1078 (D. Ariz. 2014), and we agree with that
description.

    In addition, to be final, “the action must be one by which
rights or obligations have been determined, or from which
legal consequences will flow.” Bennett, 520 U.S. at 178
(internal quotation marks omitted). Rights to a mineral
deposit on public land are not conferred by agency action;
they are acquired by the miner’s own actions of location and
discovery. See American Law of Mining § 4.11 (2d ed. 1997)
(“[The prospector] may seek ‘valuable minerals’ and, if he
finds them, may initiate a vested right without the approval of
anyone else, including representatives of the government that
owns the land.”). Nevertheless, the Mineral Report
determined that such rights existed with respect to Canyon
Mine, and that is all Bennett requires.

    We have observed that “courts consider whether the
practical effects of an agency’s decision make it a final
agency action, regardless of how it is labeled.” Columbia
Riverkeeper v. U.S. Coast Guard, 761 F.3d 1084, 1094–95
14            HAVASUPAI TRIBE V. PROVENCIO

(9th Cir. 2014). We therefore focus on both the “practical
and legal effects of the agency action,” and define the finality
requirement “in a pragmatic and flexible manner.” Or. Nat.
Desert Ass’n v. U.S. Forest Serv., 465 F.3d 977, 982 (9th Cir.
2006) (citations omitted). We agree with the district court’s
assessment that the Mineral Report was a practical
requirement to the continued operation of Canyon Mine
because “the Forest Service, Energy Fuels, and interested
tribes all understood that mine operations would not resume
until the VER Determination was completed.” Grand
Canyon Tr., 38 F. Supp. 3d at 1079.

                              III

    The challenges to the merits of the district court’s
judgment raise three issues: (A) Was the Mineral Report a
“major federal action” under the NEPA? (B) Did the Mineral
Report approve an “undertaking” under the NHPA? (C) Did
the Trust have prudential standing to challenge the Mineral
Report under either the         Federal Land Policy and
Management Act of 1976 (“FLPMA”) or the General Mining
Act of 1872 (“Mining Act”)? Our review of each question is
de novo. See N. Cheyenne Tribe v. Norton, 503 F.3d 836,
845 (9th Cir. 2007) (compliance with NEPA and NHPA on
summary judgment); Mills v. United States, 742 F.3d 400,
406 (9th Cir. 2014) (prudential standing).

A. NEPA

    We have held that “where a proposed federal action
would not change the status quo, an EIS is not necessary.”
Upper Snake River Chapter of Trout Unlimited v. Hodel,
921 F.2d 232, 235 (9th Cir. 1990). Nor is an EIS necessary
to “discuss the environmental effects of mere continued
              HAVASUPAI TRIBE V. PROVENCIO                  15

operation of a facility.” Burbank Anti-Noise Grp. v.
Goldschmidt, 623 F.2d 115, 116 (9th Cir. 1980). We applied
those general principles in Center for Biological Diversity v.
Salazar, 706 F.3d 1085 (9th Cir. 2013) (“CBD”).

    At issue in CBD was the resumption of mining at a
uranium mine, “after a seventeen-year hiatus, under a plan of
operations that BLM approved in 1988.” 706 F. 3d at 1088.
We held that “no regulation requires approval of a new plan
of operations before regular mining activities may
recommence following a temporary closure.” Id. at 1093.
We further held that the original approval of the plan was a
major federal action, but that “that action [wa]s completed
when the plan [wa]s approved.” Id. at 1095 (quoting, with
alterations, Norton v. S. Utah Wilderness All., 542 U.S. 55, 73
(2004)). By contrast, in Pit River Tribe v. United States
Forest Service, 469 F.3d 768 (9th Cir. 2006), we held that a
lease extension was a major federal action that altered the
status quo because without it, the lessee would not have been
able to continue operating a power plant on the leased
property. See id. at 784.

    The district court correctly held that CBD, not Pit River,
governs this case. As in CBD, the original approval of the
plan of operations was a major federal action. And as in
CBD, that action was complete when the plan was approved.
Unlike Pit River, resumed operation of Canyon Mine did not
require any additional government action. Therefore, the EIS
prepared in 1988 satisfied the NEPA.

B. NHPA

   As we explained, the NHPA requires consultation
pursuant to section 106 prior to any “undertaking.” 54 U.S.C.
16            HAVASUPAI TRIBE V. PROVENCIO

§ 306108. As pertinent here, “‘undertaking’ means a project,
activity, or program funded in whole or in part under the
direct or indirect jurisdiction of a Federal agency, including
. . . those requiring a Federal permit, license, or approval[.]”
Id. § 300320(3). Here, too, we agree with the district court
that the Mineral Report did not “permit, license, or
approv[e]” resumed operations at Canyon Mine; it simply
acknowledged the continued vitality of the original approval
of the PoO. Just as that approval was the only “major federal
action” requiring an EIS under the NEPA, it was the only
“undertaking” requiring consultation under the NHPA.

    The Tribe concedes that the approval process in 1986
included the necessary consultation, and that the cultural and
religious impacts on Red Butte were not included because
they were not required to be at that time. It argues, however,
that the NHPA imposes a continuing obligation on federal
agencies to address the impact on historic property at any
stage of an undertaking.

    The statutory definition of “undertaking” dates from
1992. Prior to that, it was defined by the Advisory Council
on Historic Preservation (“ACHP”), the agency charged with
implementing the NHPA, to include “continuing projects,
activities, or programs and any of their elements not
previously considered under section 106.” 36 C.F.R.
§ 800.2(o) (1991). But that definition was superseded by
54 U.S.C. § 300320(3), which omits the reference to
continuing projects. The regulatory definition now conforms
to the statutory definition. See 36 C.F.R. § 800.16(y). We
therefore disagree with the Tribe that the current definition of
“undertaking” encompasses a continuing obligation to
evaluate previously approved projects.
             HAVASUPAI TRIBE V. PROVENCIO                 17

    Although continuing obligations have been removed from
the definition of “undertaking,” they remain in 36 C.F.R.
§ 800.13(b):

       If historic properties are discovered or
       unanticipated effects on historic properties
       found after the agency official has completed
       the section 106 process . . . , the agency
       official shall make reasonable efforts to avoid,
       minimize or mitigate adverse effects to such
       properties and:

       (1) If the agency official has not approved the
       undertaking or if construction on an approved
       undertaking has not commenced, consult to
       resolve adverse effects pursuant to § 800.6; or
       ...

       (3) If the agency official has approved the
       undertaking and construction has commenced,
       determine actions that the agency official can
       take to resolve adverse effects, and notify the
       [state or tribal historical office], any Indian
       tribe . . . that might attach religious and
       cultural significance to the affected property,
       and the [Advisory Council on Historic
       Preservation] within 48 hours of the
       discovery. The notification shall describe the
       agency official’s assessment of National
       Register eligibility of the property and
       proposed actions to resolve the adverse
       effects. The . . . Indian tribe . . . and the
       Council shall respond within 48 hours of the
       notification. The agency official shall take
18            HAVASUPAI TRIBE V. PROVENCIO

        into account their recommendations regarding
        National Register eligibility and proposed
        actions, and then carry out appropriate
        actions. The agency official shall provide the
        . . . Indian tribe . . . and the Council a report of
        the actions when they are completed.

As noted, the Forest Service concluded that this regulation
applied to Canyon Mine. It further concluded that subsection
(3) applied because construction had begun in the early
1990s, although it acknowledged that the 20-year hiatus
presented a “somewhat unusual situation.”

    The Tribe objects that Red Butte was not a newly
discovered historic property—and that the effect of operating
a uranium mine near it was not unanticipated—because it had
informed the Forest Service of the religious and cultural
significance of this site decades earlier. While that is true, the
Tribe does not dispute that Red Butte was not a “historic
property” eligible for inclusion on the National Register until
2010. As a result, the NHPA did not obligate the Forest
Service to take the site into account when it conducted a full
section 106 consultation in 1986. And while we agree that
eligibility for inclusion on the National Register is not exactly
a “discovery,” there is no other regulation requiring an
agency to consider the impact on newly eligible sites after an
undertaking is approved. In other words, by invoking
§ 800.13(b), the Forest Service may have given the Tribe
more than it was entitled to demand.

    The Tribe further argues that if § 800.13(b) applies, the
Forest Service should have proceeded under § 800.13(b)(1),
instead of § 800.13(b)(3). In sum, the agency must engage in
a full section 106 consultation if it “has not [yet] approved the
                HAVASUPAI TRIBE V. PROVENCIO                            19

undertaking or if construction on an approved undertaking
has not [yet] commenced.” 36 C.F.R. § 800.13(b)(1). If,
however, the agency “has approved the undertaking and
construction has commenced,” it can engage in a simplified
process to “determine actions that the agency official can take
to resolve adverse effects.” Id. § 800.13(b)(3).

    Canyon Mine fits squarely within the scope of subsection
(3). The mine was approved in 1988, and construction of the
surface facilities began shortly thereafter. The Tribe argues
that subsection (3) was intended to address emergency
situations, but there is no express limitation to such
situations.4

    Finally, the Tribe briefly argues that the Forest Service
did not comply with § 800.13(b)(3). Having reviewed the
record, we conclude that the Forest Service made a good-faith
effort to ascertain steps it could take to resolve the possible
adverse effects of mining on Red Butte. If that effort was not
successful, it is because the Tribe insisted on a full
consultation under section 106, which was not legally


    4
      In a letter to the Forest Service, the ACHP opined that subsection (3)
applies “where construction activities have begun and would be ongoing,
and thus, the agency had limited time and opportunity for consultation.”
Normally, an agency’s interpretation of its own ambiguous regulation is
“controlling unless plainly erroneous or inconsistent with the regulation.”
Auer v. Robbins, 519 U.S. 452, 461 (1997) (internal quotation marks
omitted). Subsection (3) is not ambiguous. Moreover, the letter was
motivated by a concern that proceeding under subsection (3) “would
continue the unproductive conflict between the Forest Service and the
Indian tribes that consider Red Butte a sacred place.” We agree with the
district court that the letter “appears to be more tactical advice than an
interpretation of the regulation.” Grand Canyon Tr., 98 F. Supp. 3d at
1070.
20              HAVASUPAI TRIBE V. PROVENCIO

required, and a complete ban on mining around Red Butte,
which the Forest Service lacks the authority to impose.

C. FLPMA and Mining Act

     The plaintiffs’ fourth claim, advanced by the Trust,
challenged the merits of the Forest Service’s conclusion that
Energy Fuels had valid existing rights predating the
withdrawal because (1) its predecessors-in-interest had
discovered uranium ore on the site of Canyon Mine, and
(2) the deposit “could be mined, removed, transported, milled
and marketed at a profit.” The district court did not address
this claim, instead holding that the Trust lacked prudential
standing to make it. See Grand Canyon Tr., 98 F. Supp. 3d
at 1058–60. We agree.

    The APA imposes “a prudential standing requirement in
addition to the requirement, imposed by Article III of the
Constitution, that the plaintiff have suffered an injury in fact.”
Nat’l Credit Union Admin. v. First Nat’l Bank & Trust Co.,
522 U.S. 479, 488 (1998). Thus, “a person suing under the
APA must satisfy not only Article III’s standing
requirements, but an additional test: The interest he asserts
must be arguably within the zone of interests to be protected
or regulated by the statute that he says was violated.” Match-
E-Be-Nash-She-Wish Band of Pottawatomi Indians v .
Patchak, 567 U.S. 209, 224 (2012) (internal quotation marks
omitted).5 On appeal, the Trust argues that its interests fall


     5
      Both the Trust and the Forest Service believe that the Supreme Court
reframed the zone-of-interests inquiry from a question of prudential
standing to one that asks “whether a legislatively conferred cause of action
encompasses a particular plaintiff's claim.” Lexmark Int’l, Inc. v. Static
Control Components, Inc., 134 S. Ct. 1377, 1387 (2014). But Lexmark
                 HAVASUPAI TRIBE V. PROVENCIO                            21

within the zone of interests protected by the FLMPA and the
Mining Act.

     We described the FLMPA at length in National Mining
Association. The withdrawal authority conferred by the
statute can be exercised “in order to maintain other public
values.” 43 U.S.C. § 1702(j). The Trust argues that that
phrase is broad enough to cover the environmental interests
it seeks to vindicate. While we agree that the FLMPA allows
the Secretary to take environmental concerns into account, it
does not define any standards by which to judge an
assessment of those factors. Cf. Heckler v. Chaney, 470 U.S.
821, 830 (1985) (“[R]eview is not to be had if the statute is
drawn so that a court would have no meaningful standard
against which to judge the agency’s exercise of discretion.”).
Moreover, the central issue in this case is not the FLPMA’s
broad grant of withdrawal authority to the Secretary of the
Interior, but its requirement that any withdrawal must be
“subject to valid existing rights.” 43 U.S.C. § 1701 note.
The FLPMA does not define what those rights are or how
they are determined. Those questions are answered by the
Mining Act.

   The Mining Act confers rights based on the existence of
“valuable mineral deposits.” 30 U.S.C. § 22. It does not,
however, define “valuable.” In 1894, the Secretary of the


was not an APA case. See id. at 1395 (“To invoke the Lanham Act’s
cause of action for false advertising, a plaintiff must plead (and ultimately
prove) an injury to a commercial interest in sales or business reputation
proximately caused by the defendant’s misrepresentations.”). Less than
two years earlier, the Supreme Court continued to describe the question
as one of prudential standing in the APA context. See Match-E-Be-Nash-
She-Wish, 567 U.S. at 212 (“The second [question] is whether Patchak has
prudential standing to challenge the Secretary’s acquisition.”).
22            HAVASUPAI TRIBE V. PROVENCIO

Interior adopted a “prudent man test,” which required mineral
deposits to be “of such a character that a person of ordinary
prudence would be justified in the further expenditure of his
labor and means, with a reasonable prospect of success, in
developing a valuable mine.” United States v. Coleman,
390 U.S. 599, 602 (1968) (internal quotation marks omitted).
The Supreme Court endorsed that test in 1905. See Chrisman
v. Miller, 197 U.S. 313, 322 (1905). In 1956, the Secretary of
the Interior modified the “prudent man test” to include a
“marketability” component, which asks whether the mineral
can be “extracted, removed and marketed at a profit.”
Coleman, 390 U.S. at 600 (internal quotation marks omitted).
Once again, the Supreme Court endorsed the Secretary’s test.
See id. at 602 (“[The marketability test] is a logical
complement to the ‘prudent-man test’ which the Secretary has
been using to interpret the mining laws since 1894.”).

    The interests served by the Mining Act in general, and the
prudent man and marketability tests in particular, are frankly
economic. “The obvious intent” of the Act, the Supreme
Court has said, “was to reward and encourage the discovery
of minerals that are valuable in an economic sense.” Id. At
its core, then, the Mining Act confers rights on those who
have an economically defined interest in extracting a resource
from public lands.

    By defining that right, however, the Act also at least
arguably protects the interests of others with competing
claims: rival prospectors, of course, but also the United
States, which holds title to the land and can authorize others
to use it for other purposes to the extent it does not interfere
with mining. See United States v. Curtis-Nev. Mines, Inc.,
611 F.2d 1277, 1283 (9th Cir. 1980) (purpose of the Multiple
Use Act of 1955 was to “limit the exclusive possession of
              HAVASUPAI TRIBE V. PROVENCIO                      23

mining claimants so as to permit the multiple use of the
surface resources of the claims . . . so long as that use did not
materially interfere with prospecting or mining operations”).

    At bottom, the Mining Act protects those with competing
interests in public land that are, or are akin to, property rights.
The environmental interests of the Trust are protected by the
NEPA, just as the cultural and religious interests of the Tribe
are protected by the NHPA. Since, however, those interests
do not derive from anything like a property right, they are
outside the Mining Act’s zone of interests. As the district
court aptly reasoned, “‘The purpose of NEPA is to protect the
environment, not the economic interests of those adversely
affected by agency decisions.’ This case presents the same
situation in reverse[.]” Grand Canyon Tr., 98 F. Supp. 3d at
1059 (quoting Nev. Land Action Ass’n v. U.S. Forest Serv.,
8 F.3d 713, 716 (9th Cir. 1993)). As a result, the Tribe and
Trust lack prudential standing to claim violations of the
Mining Act.

                               IV

    The judgment of the district court is AFFIRMED.